Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant' s Amendment filed September 1, 2022 is acknowledged.
-	Claim(s) 1, 3, 5-7, 10, 13, 15, 17, 19 is/are amended
- 	Claim(s) 4, 9, 11, 14, 18, 20 is/are canceled
-	Claim(s) 21-26 are new
-	Claim(s) 1-3, 5-8, 10, 12-13, 15-17, 19, 21-26 is/are pending in the application.

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
Claim(s) 1-3, 5-8, 10, 12-13, 15-17, 19, 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11144161. Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the comparison below.
Instant claims
Patented claims
1.  On a computing device comprising a first touch screen display comprising a first coupled side that is rotatably coupled to a second coupled side of a second touch screen display, a method for performing capacitive touch detection to reduce crosstalk, the method comprising: 

at a first time: in the first touch screen display, providing a first signal having a first property to a first drive electrode in a first frequency region, and 



providing another signal having a second property different from the first property to another drive electrode in another frequency region of the first touch screen display that is located between the first frequency region and the first coupled side; and 

in the second touch screen display, providing a second signal having the second property to a second drive electrode in a different frequency region, and 



providing an additional signal having the first property to an additional drive electrode in an additional frequency region of the second touch screen display that is located between the different frequency region and the second coupled side
On a computing device comprising a first touch screen display comprising a first coupled side that is rotatably coupled to a second coupled side of a second touch screen display, a method for performing capacitive touch detection to reduce crosstalk, the method comprising: 

at a first time: in the first touch screen display, providing a first signal at a first frequency to a first drive electrode in a first frequency region abutting a first non-coupled side that is opposite to the first coupled side, and 

providing other signals at other frequencies to other drive electrodes in other frequency regions of the first touch screen display, wherein the other frequency regions are located between the first frequency region and the first coupled side; and 

in the second touch screen display, providing a second signal at the first frequency to a second drive electrode in a different first frequency region abutting the second coupled side that is opposite to a second non-coupled side of the second touch screen display, and 

providing additional signals at the other frequencies to additional drive electrodes in additional frequency regions of the second touch screen display, wherein the additional frequency regions are located between the different first frequency region and the second non-coupled side,

wherein the other frequency regions in the first touch screen display are positioned between the first frequency region and the different first frequency region of the second touch screen display, thereby spatially separating the first frequency region of the first touch screen display from the different first frequency region of the second touch screen display.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kuo et al, U.S. Patent Publication No. 20130285976 (capacitive sensing nodes), Qiao et al, U.S. Patent Publication No. 20160370912 (multiple matrix differential touch sense).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625